UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STAFFORD CALHOUN BERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00353-TLW-1)


Submitted:   January 4, 2013                 Decided:   January 11, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stafford     Calhoun      Berry       appeals         the    district      court’s

revocation of his term of supervised release and sentence of six

months’ imprisonment after he admitted or failed to contest six

violations of the terms of his release.                          On appeal, counsel for

Berry filed a brief pursuant to Anders v. California, 386 U.S.

738   (1967),        asserting       that       the       sentence          is     not    plainly

unreasonable.        Berry has not exercised his right to file a pro

se supplemental brief.           We affirm.

               We will affirm a sentence imposed after revocation of

supervised release if it is within the statutory range and not

plainly unreasonable.              United States v. Crudup, 461 F.3d 433,

439-40     (4th     Cir.    2006).        We        first       determine         “whether    the

sentence       is   unreasonable.”              Id.       at     438.        A     sentence    is

procedurally        reasonable      if    the       district         court       considered   the

Guidelines      range      and   the     18   U.S.C.           § 3553(a)         (2006)   factors

applicable to supervised release revocation.                               Id. at 438-40.       A

sentence       is   substantively        reasonable             if    the    district       court

stated     a    proper     basis    for       concluding          the      defendant       should

receive the sentence imposed, up to the statutory maximum.                                    Id.

at 440.        We will “tak[e] a more deferential appellate posture

concerning issues of fact and the exercise of discretion than

reasonableness        review       for    .     .     .    sentences         [imposed       after

conviction].”        United States v. Moulden, 478 F.3d 652, 656 (4th

                                               2
Cir. 2007) (internal quotation marks omitted).                        If the sentence

is procedurally or substantively unreasonable, we then decide

whether it is plainly unreasonable.                     Id. at 657.      A sentence is

plainly    unreasonable      if    “it    .    .    .    run[s]    afoul     of    clearly

settled law.”       United States v. Thompson, 595 F.3d 544, 548 (4th

Cir. 2010).

            We conclude that Berry’s revocation sentence is not

unreasonable,       much    less    plainly          so.       The    district      court

correctly calculated the applicable Guidelines range, considered

the    applicable      standards,       explained        its   reasons     for     denying

Berry’s    sentencing      request,      and    selected       a   sentence       squarely

within the appropriate range.                  Moreover, Berry agreed to the

selected sentence in exchange for the Government’s agreement to

not pursue additional violations.                  We thus conclude that Berry’s

sentence    is   not    unreasonable.           We      have   reviewed      the   entire

record pursuant to our obligation under Anders, and we discern

no meritorious issue for appeal.

            Accordingly, we affirm the judgment.                     We dispense with

oral    argument    because       the    facts       and   legal     contentions      are

adequately    presented      in    the    materials        before     this    court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                           3